Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.906CERT CERTIFICATION UNDER SECTION -OXLEY ACT OF 2002 Name of Issuer: First Eagle Funds In connection with the Report on Form N-CSR for the above named issuer, the undersigned hereby certifies, to the best of his knowledge, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: July 9, 2007 /s/ John P. Arnhold JOHN P. ARNHOLD Principal Executive Officer Date: July 9, 2007 /s/ Robert Bruno ROBERT BRUNO Principal Financial Officer
